Action by a purchaser of stock for rescission of the contract and return of purchase money, and for money damages sustained as the result of fraud. Appeal from order made December 20, 1950, dismissed. Order made January 10, 1951, granting motion for reargument of motion for appointment of a receiver pendente lite and on such reargument adhering to the original determination appointing such a receiver, reversed on the law and the facts, with $10 costs and disbursements, and the motion for the appointment of a receiver denied, with $10 costs. The property of the corporation, of which receivership is sought, is not the subject of this action which, on the contrary, is concerned only with a judgment for money as against individuals. (Civ. Prae. Act, § 974; O’Mahoney v. Belmont, 62 N. Y. 133, 142; Central Union Trust Co. v. Northern Ins. Co., 217 App. Div. 482, 487; Mack v. Stanley, 74 App. Div. 145.) In addition, there is no showing that the property of the corporation is in the possession of an adverse party, nor that there is danger that it will be removed beyond the jurisdiction of the court, lost, materially injured or destroyed. Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.